     Case: 1:19-cv-01939 Document #: 104 Filed: 04/21/21 Page 1 of 8 PageID #:658




                             UNITED STATES DISTRICT COURT
                           FOR NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

Sacred Holdings, Inc.,
              Plaintiff,                               Case No: 1:19-cv-01939

v.                                                     Honorable John F. Kness

Sacred Leaf, L.L.C., et al.,                           Magistrate Judge M. David Weisman
               Defendants.


          DEFENDANT SACRED LEAF, L.L.C.’S MOTION TO SUPPLEMENT
           DEFENDANT’S MOTION FOR LEAVE TO AMEND ITS ANSWER
             TO ASSERT ITS NEWLY-DISCOVERED COUNTERCLAIMS

        COMES NOW Defendant Sacred Leaf, L.L.C. (“Sacred Leaf”), by and through its

undersigned attorneys, and hereby moves this Court for an Order permitting Defendant to

supplement and amend its pending Motion for Leave to Amend its Answer to Assert Newly-

Discovered Counterclaims. (Doc. No. 86.) On December 28, 2020, Sacred Leaf filed its Motion for

Leave to Amend seeking to assert counterclaims. Sacred Leaf filed the Motion because through the

course of discovery, it became aware that Plaintiff Sacred Holdings, Inc. (“Sacred Holdings”) had not

only undergone a rebranding – shifting away from the use of the registered SACRED MIND &

BODY Mark upon which this action was filed – but had shifted its core business focus from the hemp

oil market to the CBD market. Sacred Holdings’ move to market its products as containing CBD

post-dated the filing of this action and, as the facts have been developed through discovery, gives rise

to the claim of infringement as alleged in Defendant’s proposed Amended Answer and Counterclaim.

        All factual assertions and legal arguments stated in Sacred Leaf’s original Motion for Leave to

Amend and subsequent briefing remain as stated therein. This Motion seeks permission from the

Court to supplement the Motion for Leave to Amend with two additional affirmative defenses –




                                                   1
    Case: 1:19-cv-01939 Document #: 104 Filed: 04/21/21 Page 2 of 8 PageID #:659



unlawful use in commerce and abandonment – based upon information learned in the January 27,

2021 deposition of Sacred Holdings’ corporate representative.

    1. Sacred Holdings’ unlawful use in commerce of the SACRED MIND & BODY Mark.

        The assertion that a mark has not been lawfully used in commerce by its owner is an affirmative

defense to trademark infringement. See Dessert Beauty, Inc. v. Fox, 617 F.Supp.2d 185, 190-91 (S.D.N.Y.

2007) (holding, “the unlawful use defense – which has its origins in the common law doctrine of

unclean hands – is a way of preventing the government from having to extend the benefits of

trademark protection to a seller who violates [its] laws.”) The unlawful use defense has long been

recognized by the Trademark Trial and Appeal Board (“TTAB”) and denotes a “policy of the PTO’s

TTAB [which holds] that use [of a mark] in commerce only creates trademark rights when the use is

lawful.” CreAgri, Inc. v. USANA Health Sciences, Inc., 474 F.3d 626, 630 (9th Cir. 2007) (collecting TTAB

cases that apply the defense). See also, James B. Astrachan, Unlawful Use in Commerce and the Affirmative

Defense to Infringement: When Trademark Rights Are Not What They Appear to Be, 69 Syracuse L. Rev. 263,

287 (2019), observing:

                In its most basic sense, the unlawful use defense to trademark
                infringement alone does not dispute the defendant’s use as alleged of
                the plaintiff's mark; rather, the defendant’s affirmative defense to
                trademark infringement asserts that the trademark plaintiff, who claims
                the defendant has infringed its mark, has not acquired trademark rights
                due to its unlawful use in commerce of its mark, and as a result of its
                unlawful use, has no rights to enforce its mark against a junior user, or
                a would-be infringer. In other words, the defense asserts that
                regardless of the likelihood of confusion that may exist due to the
                defendant’s use of a similar mark on similar goods or services, there is
                no infringement because the plaintiff does not have a protectable
                mark, and in essence, the defendant is the senior user of the mark and
                has superior rights, at least as between the two parties to the litigation.
                (Internal footnotes omitted).

        Here, Sacred Holdings’ claim of trademark infringement is defeated by its own unlawful use

of the SACRED MIND & BODY Mark.                    Sacred Holdings’ corporate representative, in her

deposition, testified as follows:

                                                    2
Case: 1:19-cv-01939 Document #: 104 Filed: 04/21/21 Page 3 of 8 PageID #:660



          Q. Okay. Ms. Orizaba, this registration indicates that the first use is 12-
          1-2014. Is that correct?

          A. That’s correct.

          Q. And the first use in commerce is the same date, 12-1-2014, correct?

          A. Correct.

          Q. Okay. What was the first use? What product -- which bath salt,
          which massage oil or personal lubricant did you begin selling with that
          product or that mark?

          A. I’m sorry, can you repeat that?

          Q. Sure. Back in December 1st of 2014, which product did you sell
          that contained that Sacred Mind & Body mark?

          A. The lavender Epsom salt, massage oil, lubricant and a pain lotion in
          California, San Francisco.

          Q. And all those products contained THC?

          A. Yes.

          (Orizaba Deposition, 1/27/21, ¶ 65:9-24).

   Sacred Holdings’ corporate representative further testified:

          Q. Okay. In 2015, when you applied for this mark, did you sell only
          products that contained THC?

          A. Yes.

          Q. At some point in time you began to sell products that did not
          contain THC. Is that correct?

          A. That’s correct.

          Q. When did you start selling products that did not contain THC under
          this mark?

          A. I believe at the end of 2016.

          Q. Why did you decide to sell products that did not contain THC at
          the end of 2016?

          A. Under the same grounds, going nationally and providing -- bringing
          the product to more consumers.


                                               3
    Case: 1:19-cv-01939 Document #: 104 Filed: 04/21/21 Page 4 of 8 PageID #:661



               Q. That makes sense to me, Ms. Orizaba. Did you continue to sell the
               products that contained THC in California?

               A. The sale of the THC in California stopped in end of 20 -- the end
               of 2017 because the laws changed in California. So then we -- we just
               discontinued to stop in California in 20 – I believe, I don’t remember
               exact time, but the end of 2017.

               Q. Did you sell any products that contained CBD at that time at the
               end of 2017?

               A. We were in the process of producing product with CBD, hemp.

               Q. And that’s understandable, but my question was did you sell
               products that contained CBD at the end of 2017 under this mark?

               A. We did -- we did but not like national presence, most in the local,
               local consumers.

               Q. Okay.

               (Orizaba Deposition, 1/27/21, Pgs. 45:14 – 46:23).

       Of course, marijuana remains a Schedule I controlled substance under the federal Controlled

Substances Act (“CSA”), and state legislation decriminalizing marijuana has no effect on that status.

See, e.g., Gonzales v. Raich, 545 U.S. 1, 29 (2004). The 2018 Farm Bill, signed into law on December

20, 2018, exempted “hemp” – cannabis and cannabis derivatives containing very low levels of

tetrahydrocannabinol (THC) – from control under the CSA. See 21 U.S.C. § 802(16)(B)(i).

Accordingly, some CBD products that meet those requirements are no longer a federally controlled

substance. Prior to the passage of the Farm Bill, in April 2018, the Illinois General Assembly passed

Bill SB2772 (the Low THC Hemp Extract Act), allowing the sale of low THC hemp extract products,

named products that contained CBD.

       By its own admissions, Sacred Holdings was unlawfully marketing and selling products under

the SACRED MIND & BODY Mark that contained THC – in violation of the Controlled Substances

Act – until at least the end of 2016. Further, Sacred Holdings admits to unlawful use in commerce of

its SACRED MIND & BODY Mark by selling CBD containing products prior to the passage of

                                                 4
    Case: 1:19-cv-01939 Document #: 104 Filed: 04/21/21 Page 5 of 8 PageID #:662



federal or state legislation that permitted the sale of products containing CBD. Consequently, Sacred

Holdings has not acquired valid trademark rights due to its unlawful use in commerce of its SACRED

MIND & BODY Mark, and because of its unlawful use, has no rights to enforce its mark against

Sacred Leaf or any of the Defendants.

        Based on the foregoing, Sacred Leaf respectfully requests the Court grant leave to amend its

Answer to assert the affirmative defense of Sacred Holdings’ unlawful use.

    2. Sacred Holdings’ potential abandonment of the SACRED MIND & BODY Mark.
        If an owner of a mark abandons it, the mark, “returns to the public domain, and may be

appropriated anew.” Specht v. Google Inc., 747 F.3d 929, 935 (7th Cir. 2014); Sands, Taylor & Wood Co. v.

Quaker Oats Co., 978 F.2d 947, 954–55 (7th Cir. 1992) (“Because trademark rights derive from the use

of a mark in commerce…, the owner of a mark will lose his exclusive rights if he fails to actually use

it.”). “A trademark is abandoned if its ‘use in commerce’ has been discontinued with no intent to

resume its use.” Specht, 747 F.3d at 934; 15 U.S.C. § 1127. “Intent not to resume may be inferred from

the circumstances. Nonuse for 3 consecutive years shall be prima facie evidence of abandonment.” 15

U.S.C. § 1127.

        Here, it is undisputed that after the initiation of this action, Sacred Holdings unveiled a major

rebranding initiative – labelling all its products and retooling all its websites and social media platforms

with its unregistered marks, which are both comprised of the term “SACRED” accompanied by a

stylized leaf (the irony and impropriety of which has not been lost on Sacred Leaf). The question is

whether Sacred Holdings’ rebranding constitutes abandonment of the SACRED MIND & BODY

Mark under the law?

        When asked about Sacred Holdings’ current use in commerce of the SACRED MIND &

BODY Mark, its corporate representative testified as follows:




                                                     5
    Case: 1:19-cv-01939 Document #: 104 Filed: 04/21/21 Page 6 of 8 PageID #:663



                Q. Okay. Is there any difference in the product that contains – that’s
                displayed with the old mark versus the product that’s displayed with
                the new mark?

                A. It’s the same product.

                Q. Same product. But you’re not actively using the old mark anymore?

                A. Correct.

        (Orizaba Deposition, 1/27/21, Pgs. 71:11-18).

        Admittedly, after a break and a chance to consult with her attorneys, Sacred Holdings’

corporate representative recanted her testimony that Sacred Holdings had abandoned the SACRED

MIND & BODY Mark. However, the evidence in the record and that produced by Sacred Holdings’

third-party consultants, advisors, and vendors, appears to confirm Sacred Holdings has indeed

abandoned its use in commerce of the SACRED MIND & BODY Mark. At minimum, there are

questions of fact and credibility that should be decided by the jury.

    3. Consultation with Plaintiff’s Counsel and Proposed Briefing Schedule.

        Counsel for Sacred Leaf notified counsel for Sacred Holdings of Sacred Leaf’s intent to file

this Motion. Sacred Holdings has indicated it will oppose this Motion. Pursuant to the Rules

established by this Court, counsel for all parties have conferred and agreed to the following proposed

briefing schedule:

                     a. Any Response to this Motion must be filed by May 5, 2021; and

                     b. Any Reply to any Response to this Motion must be filed by May 19, 2021.

        WHEREFORE, Sacred Leaf respectfully requests the Court permit Sacred Leaf to supplement

its Motion for Leave to Assert Newly Discovered Counterclaims with the above-stated affirmative

defenses discovered after briefing was completed by the parties.




                                                   6
Case: 1:19-cv-01939 Document #: 104 Filed: 04/21/21 Page 7 of 8 PageID #:664



                                         Respectfully submitted,

                                         FAGAN & EMERT, L.L.C.

                                         /s/ Mark T. Emert
                                         Mark T. Emert
                                         Kansas Bar No. 22186
                                         Jason B. Prier
                                         Kansas Bar No. 21921
                                         730 New Hampshire, Suite 210
                                         Lawrence, Kansas 66044
                                         (785) 331-0300 - Telephone
                                         (785) 331-0303 - Facsimile
                                         memert@faganemert.com
                                         jprier@faganemert.com
                                         Admitted Pro Hac Vice

                                         And

                                         Steven L. Wiser
                                         steve@thorelli.com
                                         Illinois Bar. No. 6244922
                                         Nathaniel T. Cutler, Esq.
                                         Nathaniel@thorelli.com
                                         Illinois Bar No. 6295591
                                         THORELLI & ASSOCIATES
                                         70 West Madison Street, Suite 5750
                                         Chicago, Illinois 60602
                                         Tel: (312) 357-0300
                                         Fax: (312) 357-0328
                                         Attorneys for Defendant,
                                         SACRED LEAF, L.L.C.




                                     7
    Case: 1:19-cv-01939 Document #: 104 Filed: 04/21/21 Page 8 of 8 PageID #:665



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that on the 21st day of April 2021, a true and correct copy
of the above and foregoing was filed with the Court via the ECF filing system, with delivery of a
copy via electronic mail upon the following:

Marcus Stephen Harris – ARDC No. 6269909
Jeffrey Kuo – ARDC No. 6324204
TAFT STETINIUS & HOLLISTER LLP
111 East Wacker, Suite 2800
Chicago, IL 60601
(312) 840-4320
mharris@taftlaw.com
jkuo@taftlaw.com
Attorneys for Sacred Holdings, Inc.

                                                       /s/ Mark T. Emert________________
                                                       Mark T. Emert




                                                  8
